J-S65022-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

TEREL D. DIXON,                                  IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellant

                    v.

STEVEN VALSAMIDIS,

                         Appellee                    No. 156 WDA 2016


            Appeal from the Order Entered December 17, 2015
             In the Court of Common Pleas of Beaver County
                    Civil Division at No(s): 10449-2014


BEFORE: LAZARUS, OLSON AND PLATT,* JJ.

MEMORANDUM BY OLSON, J.:                         FILED NOVEMBER 22, 2016

      Appellant, Terel D. Dixon, appeals pro se from the order entered on

December 17, 2015, granting a petition for judgment on the pleadings filed

by Steven Valsamidis (Valsamidis) and dismissing Appellant’s pro se claims

for breach of contract and fiduciary duty. Appellant also challenges the trial

court’s grant of Valsamidis’ motion to dismiss pursuant to Pa.R.C.P. 233.1,

thereby barring Appellant from pursuing additional, frivolous pro se litigation

raising the same or related claims. We affirm.

      We briefly summarize the facts and procedural history of this case as

follows. In 2011, Valsamidis, an attorney, represented Appellant on murder

charges in Beaver County, Pennsylvania. On August 5, 2011, Appellant pled

guilty to third-degree murder and the trial court sentenced him to 12 to 30

years of incarceration. Appellant did not appeal. On January 6, 2012, the



*Retired Senior Judge assigned to the Superior Court.
J-S65022-16



trial court granted Valsamidis’ request to withdraw as counsel. On June 27,

2012, Appellant filed a timely pro se petition pursuant to the Post Conviction

Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. The PCRA court appointed

counsel, who filed an amended PCRA petition.         On November 16, 2012,

following an evidentiary hearing, the PCRA court denied relief.       Appellant

appealed   the   PCRA   court’s   determination   and    we   affirmed.    See

Commonwealth v. Dixon, 83 A.3d 1069 (Pa. Super. 2013) (unpublished

memorandum).       Appellant filed a petition for allowance of appeal on

November 21, 2013, which our Supreme Court denied on May 6, 2014.

See Commonwealth v. Dixon, 91 A.3d 161 (Pa. 2014). Appellant filed a

second pro se PCRA petition that the trial court denied as untimely on

September 16, 2014. We affirmed. See Commonwealth v. Dixon, 2015

WL 7194807 (Pa. Super. 2015) (unpublished memorandum).

      Currently on appeal is Appellant’s pro se professional liability complaint

against Valsamidis filed on March 24, 2014.             Appellant subsequently

amended the complaint three times thereafter, filing his fourth complaint, on

March 20, 2015, alleging breach of contract and breach of fiduciary duty.

Valsamidis filed a motion for judgment on the pleadings and a motion to

dismiss.   Appellant filed preliminary objections to both motions.     The trial

court scheduled a hearing.    Appellant failed to make a written request to

participate via video conference from prison despite the trial court’s advance

notice to do so. Accordingly, Appellant was not present when the trial court

held argument on December 8, 2015. By order and accompanying opinion

                                     -2-
J-S65022-16



entered on December 17, 2015, the trial court granted both motions filed by

Valsamidis. This timely appeal resulted.1

       On appeal, Appellant presents the following issues for our review:

         I.     Whether the trial court erred in denying Appellant’s
                motion to inspect the record?

         II.    Whether the lower court erred in failing to issue a
                judicial opinion and/or an order to Appellant’s motion
                for reconsideration?

         III.   Whether the lower court erred in holding an ex parte
                hearing?

         IV.    Whether the trial court erred in dismissing the
                complaint pursuant to the collateral estoppel doctrine
                in that the defendant/Appellee failed to establish that
                the “full and fair opportunity to litigate the issue”
                prong of the collateral estoppel doctrine applied to
                [Appellant’s] claims and whether the trial court erred
                in granting [] Appellees’ motion for judgment on the
____________________________________________


1
     It appears that Appellant may have filed a motion for reconsideration;
however, the docket does not reflect that Appellant filed one. The docket
does show that Valsamidis filed a response to Appellant’s motion for
reconsideration on January 21, 2016. The trial court did not rule on the
motion for reconsideration. On January 15, 2016, Appellant filed a notice of
appeal simultaneously with a motion to inspect the record and a request for
transcripts. On January 27, 2016, the trial court entered an order denying
relief on Appellant’s request to inspect the record, citing its December 17,
2015 opinion that barred Appellant from pursuing additional claims against
Valsamidis arising out of the same or related claims. In two additional
orders dated the same day, the trial court ordered Appellant to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b)
and directed the court administrator to order transcription. After the trial
court expressly granted an extension to file the Rule 1925(b) statement,
Appellant complied on March 3, 2016. The trial court issued an opinion
pursuant to Pa.R.A.P. 1925(a) on March 11, 2016, adopting the rationale
from the opinion issued on December 17, 2015.



                                           -3-
J-S65022-16


              pleadings as [] Appellee’s failure created sufficient
              doubt as to the applicability of the collateral estoppel
              doctrine as it pertains to [] Appellant’s claims?

       V.     Whether the lower court failed to adjudicate []
              Appellee’s amended answer and new matter pleading
              and Appellant’s pleadings filed in response thereto
              and whether the lower court’s failure resulted in the
              relevant pleadings not being closed, making the
              adjudication of [] Appellee’s motion for judgment on
              the pleadings premature?

       VI.    Whether the trial court erred in granting [] Appellee’s
              motion for judgment on the pleadings in that the filing
              of the motion was an unreasonable delay of trial and
              whether the trial court erred in granting [] Appellee’s
              motion to dismiss (pursuant to Pa.R.Civ.P. 233.1) well
              after the commencement of the action resulting in
              both motion[s] being filed in an untimely manner?

       VII.   Whether the trial court erred in granting [] Appellee’s
              motion for judgment on the pleadings in that there
              were disputed issues of material fact, the court did
              not limit its review to the relevant pleadings and
              documents, [] Appellee’s motion violated the
              requirements of Pa.R.Civ.P. 1019(i), the collateral
              estoppel doctrine cannot be raised in a motion for
              judgment on the pleadings and the issues contained in
              the complaint were not actually litigated and could not
              have been raised on collateral review as is required to
              support a collateral estoppel defense?

       VIII. Whether the trial court erred in granting [] Appellee’s
             motion to dismiss (pursuant to Pa.R.Civ.P. 233.1) in
             that the grounds for the motion were waived for
             failure to include said grounds in the amended answer
             and new matter pleading, the issues sought to be
             dismissed under the rule were not fully heard and
             resolved, the civil complaint proceeded as one matter
             as opposed to “serial complaints” and Appellant
             substantiated the factual basis of the claims contained
             in the complaint in prior court proceedings?




                                    -4-
J-S65022-16


       IX.    Whether the trial court erred in failing to adjudicate
              Appellant’s petition to transfer the venue pleading
              prior to adjudicating Appellee’s motion for judgment
              on the pleadings/motion to dismiss resulting in
              Appellee’s pleadings being premature or otherwise not
              heard by a fair and impartial tribunal?

       X.     Whether the trial court erred in ruling that the oral
              agreements entered between [] Appellant and []
              Appellee were parol evidence rather than being
              independent from the written contract and whether
              the trial court erred in failing to consider parol
              evidence in support of the breach of contract claims?

       XI.    Whether the lower court erred in treating Appellant’s
              breach of fiduciary duty claims as legal malpractice
              claims in that the burden of proof between the two
              causes of action are distinct and different, [] Appellee
              was no longer employed and there was no basis for
              Appellee’s duty, the claims contained therein do not
              aver any failure to “exercise ordinary skill and
              knowledge” and the collateral estoppel doctrine
              cannot attach to a breach of fiduciary duty cause of
              action?

       XII.   Whether the trial court erred in not sustaining
              Appellant’s preliminary objections filed to the
              defendant/Appellee’s motion for judgment on the
              pleadings?

       XIII. Whether the trial court’s memorandum opinion and
             order dismissing the complaint was based on
             irrelevant and impertinent evidence offered by []
             Appellee?

       XIV. Whether the lower court erred in dismissing the
            complaint pursuant to the collateral estoppel doctrine
            in favor of Appellee’s contentions rather than ruling
            that the collateral estoppel doctrine worked to []
            Appellant’s favor in that the PCRA court specifically
            found the similar contentions raised therein were
            raised in the complaint to be true?




                                    -5-
J-S65022-16


        XV.   Whether Judge McBride should have recused himself
              from the lower court proceedings?

        XVI. Whether the lower court erred in not addressing the
             application for subpoena submitted by [] Appellant
             prior to holding the ex parte hearing?

Appellant’s Brief at 6-7 (complete capitalization omitted).

      We adhere to the following standards:

        Judgment on the pleadings is permitted under Pennsylvania
        Rule of Civil Procedure 1034, which provides that “after the
        pleadings are closed, but within such time as not to
        unreasonably delay trial, any party may move for judgment
        on the pleadings.” Pa.R.C.P. 1034(a). A motion for
        judgment on the pleadings is similar to a demurrer. It may
        be entered when there are no disputed issues of fact and
        the moving party is entitled to judgment as a matter of law.

        Appellate review of an order granting judgment on the
        pleadings is plenary and we apply the same standard
        employed by the trial court. Our review is confined to the
        pleadings and relevant documents. We must accept as true
        all well pleaded statements of fact, admissions, and any
        documents properly attached to the pleadings presented by
        the party against whom the motion is filed, considering only
        those facts that were specifically admitted. Southwestern
        Energy Prod. Co. v. Forest Res., LLC, 83 A.3d 177, 185
        (Pa. Super. 2013). We will affirm the grant of such a motion
        only when the moving party's right to succeed is certain and
        the case is so free from doubt that the trial would clearly be
        a fruitless exercise.

McLafferty v. Council for the Association of Owners of Condominium

No. One, Inc., 2016 WL 4743511, at *3 (Pa. Super. September 12, 2016).

      We reviewed the certified record, the parties’ briefs, the relevant law,

and the trial court’s opinion entered on December 17, 2015. We conclude

that the opinion meticulously, thoroughly, and accurately disposes of all of

Appellant’s challenges on appeal. The trial court determined that Appellant’s

                                     -6-
J-S65022-16



breach of contract claim, premised on Valsamidis’ purported oral promise

that Appellant would receive a specific sentence, failed because the fee

agreement, the only written contract between the parties, provided:

“Attorney offers no guarantee or promise to [Appellant] as to any

outcome[.]” Trial Court Opinion, 12/17/2015, at 5 (unpaginated). Appellant

also claimed Valsamidis breached the parties’ contract by coercing Appellant

into pleading guilty.     The trial court determined that the contractual

language Appellant relied upon, “Attorney will perform the tasks reasonable,

necessary and ordinary to prepare […] and will render Attorney’s best

professional skills in representing [Appellant’s] interests” was “a recitation of

the standard of care all attorneys owe their clients” and not a breach of a

specific contract term as required in asserting a breach of contract claim

sounding in legal malpractice.    Finally, the trial court determined that the

second count of Appellant’s complaint, while averred as a breach of fiduciary

claim, actually alleged legal malpractice. The trial court recognized that the

PCRA court concluded Valsamidis was effective in his representation of

Appellant and, thus, collateral estoppel barred Appellant from re-litigating

the identical claims presented to the PCRA court in a subsequent legal

malpractice action against Valsamidis. Id. at 6-8 (unpaginated). We agree.

There are no disputed issues of fact and Valsamidis’ right to prevail is clear

and certain.

      Moreover, our review of the order granting Valsamidis’ motion to

dismiss Appellant’s breach of contract and fiduciary duty claims pursuant to

                                      -7-
J-S65022-16



Pa.R.C.P. 233.1 is subject to an abuse of discretion standard.     Coulter v.

Ramsden, 94 A.3d 1080, 1086 (Pa. Super. 2014). “[T]he court abuses its

discretion if, in resolving the issue for decision, it misapplies the law or

exercises its discretion in a manner lacking reason [or] if it does not follow

legal procedure.” Id.     Pennsylvania Rule of Civil Procedure 233.1 governs a

defendant’s motion to dismiss frivolous claims brought by a pro se plaintiff

and provides, in relevant part, as follows:


        Rule 233.1. Frivolous Litigation. Pro Se Plaintiff.
        Motion to Dismiss

        (a) Upon the commencement of any action filed by a pro se
        plaintiff in the court of common pleas, a defendant may file
        a motion to dismiss the action on the basis that

            (1)   the pro se plaintiff is alleging the same or related
                  claims which the pro se plaintiff raised in a prior
                  action against the same or related defendants, and

            (2)   these claims have already been resolved pursuant
                  to a written settlement agreement or a court
                  proceeding.

                                *        *           *

        (c) Upon granting the motion and dismissing the action, the
        court may bar the pro se plaintiff from pursuing additional
        pro se litigation against the same or related defendants
        raising the same or related claims without leave of court.

Pa.R.C.P. 233.1(a)&(c).

      Here, the trial court determined Appellant “filed four [amended]

complaints against Valsamidis, all essentially alleging ineffective assistance

of counsel [and Appellant’s] claim has not changed from his first PCRA filing

                                      -8-
J-S65022-16



to []his [f]ourth [c]omplaint.”      Trial Court Opinion, 12/17/2015, at 8

(unpaginated).      Accordingly,    the    trial     court    determined    Appellant’s

“continued    complaints   amount     to    frivolous        litigation.”   Id.   at   9

(unpaginated). Upon review, we agree.              Therefore, we affirm on the basis

of the trial court’s opinion and adopt it as our own.                 Because we have

adopted the trial court’s opinion, we direct the parties to include the trial

court’s opinion in all future filings relating to our examination of the merits

of this appeal, as expressed herein.               Moreover, we reject Appellant’s

argument that the trial court failed to address his motion for reconsideration,

motion to inspect the record, and ex parte hearing claim, having already

determined the trial court properly barred Appellant from pursuing additional

pro se litigation against Valsamidis raising the same or related claims and

because Appellant did not request leave of court. See Pa.R.C.P. 233.1.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/22/2016




                                      -9-
                                                                               Circulated 11/10/2016       03:27 PM




                                                                                                             __-)
                                                                                               ~-J          .:')

                                                                                               ··0          •/)
                                                                                                            .r»
                                                                                                              _,
                                                                                               )~-·
                                                                                                            .. ,j
                                                                                                ('-.)        :._J
                                                                                                o,
 TEREL DARl\TELL DIXON,
                  Plaintiff, prose

                vs.                                                      No. 10449 of2014


 STEVEN V ALSAlvIIDIS,
                   Defendant


                          MEMORANDUM           OPINION AND ORDER


 MCBRIDE, P. J.                                                                December 17, 2015


        Oral argument was held in this case on December 8, 2015 following Defendant's, Steven

Valsadmidis',   Motion for Judgment on the Pleadings, or in the alternative, Motion to Dismiss

pursuant to Pennsylvania Rule of Civil Procedure § 233.1. After considering all of the evidence

provided at the Argument, as well as the Briefs filed by each party, this Court finds that

Defendant's Motion for Judgment on the Pleadings for Plaintiffs breach of contract claim and

breach of fiduciary duty claim shall be GRANTED.           Furthermore, Defendant's       Motion to

Dismiss is also granted pursuant to Pa.R.C.P. § 233.1 because this issue has already been fully

heard and resolved. Plaintiff is barred from pursuing additional claims against Defendant.

                              Procedural and Factual Background

       The relevant procedural history of this case is summarized as follows, The Defendant, a

licensed attorney, represented the Plaintiff on August 5, 2011 in the Court of Common Pleas of

Beaver County. On this date, the Plaintiff entered into a guilty plea to Third Degree Murder. At

the guilty plea proceedings, the Defendant asked the Plaintiff specifically if he knew what rights


                                                                               '--~-\
                                                                                .
                                                                               \~!
                                                                                     __
                                                                                    ,/
                                                                                                        @Y
                                                                                                         __
                                                                                                        ·...___.
  he was giving up by entering into a guilty plea and if he was satisfied by the Defendant's

  representation of him. The Plaintiff answered in the affirmative to both questions.      The Court

  accepted the plea, finding that it was entered into intelligently, knowingly and voluntarily.   The

 Plaintiff was sentenced on August 12, 2011 to twelve years of incarceration.      At the sentencing

 hearing, the Plaintiff was advised that his case required a minimum of seven and a half years of

 incarceration, with a possible maximum sentence of twenty to forty years. The Defendant

 represented the Plaintiff at this hearing as well, and argued for a mitigated sentence for his

 client. After considering the severity of the crime (the victim was shot ten times), the Plaintiffs

 prior criminal history, reports prepared by psychiatrists and the Plaintiffs self-defense claim, the

 Court found that a sentence of twelve to thirty years of incarceration            was appropriate.

 Approximately one month later, the Defendant received a letter from the Plaintiff expressing his

 gratitude for the Defendant's services and stating, "I owe you at least 8 years of my life." The

Defendant is currently serving his sentence in a State Correctional Institution.

        Nearly a year later, on June 27, 2012, the Plaintiff filed a pro se Post-Conviction Relief

Act ("PCRA") Petition claiming ineffective assistance of counsel.          A Hearing was held on

November 16, 2012, and the Court denied the Petition, finding there was no basis for the

ineffectiveness   of counsel claims. The Plaintiff appealed to the Superior Court, which also

denied relief on August 20, 2013.      Commonwealth v. Dixon, 83 A.3d 1069 (Pa.Super.2013)

(unpublished memorandum).      The Plaintiff then filed a Petition for Allowance of Appeal on

November 21, 2013 with the Pennsylvania Supreme Court, Commonwealth v. Dixon, 91 A.3d

161 (Pa.2014). That Petition was likewise denied on May 6, 2014. Id. Next, Plaintiff filed a

second prose PCRA appeal, which was denied by the Court of Common Pleas on September 16,
             1
     2014.        The Plaintiff appealed again to the Superior Court, and the Cami denied the appeal on

     May 19, 2015.         Com v. Dixon, 2015 WL 7194807, at *1 (Pa. Super. May 19, 2015). At this

    point, the Plaintiffs claim for ineffective assistance of counsel has been fully heard and denied

    by the Pennsylvania Courts.

                 In the instant case, the Plaintiff filed a professional liability suit prose on March 24, 2014

    against the Defendant. On May 12, 2014, the Plaintiff filed a Second Complaint. The Defendant

    filed Preliminary Objections on November 21, 2014, alleging he had not been properly served

    and that the Plaintiff is collaterally estopped from bringing this action because his PCRA Petition

    for ineffective assistance of counsel was denied. The Plaintiff then filed a Third Complaint on

    December 11, 2014. The Third Complaint alleged professional negligence, breach of contract,

    legal malpractice and breach of fiduciary duty. The Defendant filed Preliminary Objections to

    the Third Complaint on February 3, 2015. In response, the Plaintiff filed a Fourth Complaint on

 March 20, 2015, which is the substance of this Opinion. The Fourth Complaint alleges breach of

 contract and breach of fiduciary duty in the Defendant's legal representation of the Plaintiff. The

Defendant filed an Amended Answer and Amended New Matter, and the Plaintiff filed a

response to both.            The Defendant then filed a Motion for Judgment on the Pleadings and a

Motion to Dismiss that is currently before this Cami. The Plaintiff filed Preliminary Objections

to the Defendant's           Motions and both parties submitted Briefs. Oral Argument was held on

                                                                             2
December 8, 2015. The Plaintiff did not attend the Argument.                     The pleadings are now closed

and this Cami is ready to Grant the Defendant's Motions.


I
  The second PCRA Petition alleged errors made by the Judge in the first PCRA appeal and alleged the Defendant
had become aware of new facts. The Petition was ultimately dismissed as untimely.
2
  This Court issued an Order on October 27, 2015, notifying the Plaintiff that he could participate in the argument
via video-conference if he made a written request to the Court at least two weeks before the date of the Oral
Argument. The reason for this requirement was due to past experience with State Correctional Institutions, wherein
ten days' notice was required to schedule the video-conference. The Plaintiff made a written request, but it was not
received by the courthouse until December 3, 2013. On the date ofthe hearing, the State Correctional Institution
                                                      Analysis

            Motions for Judgment on the Pleadings arc governed by the Pennsylvania Rule of Civil

  Procedure 1034(a). The Rule provides, "[a]fter the relevant pleadings arc closed, but within such

  time as not to unreasonably delay the trial, any party may move for judgment on the pleadings."

  Pa.R.C.P. 1034(a). In deciding a Motion for Judgment on the Pleadings, the Court must consider

  all of the pleadings and responsive pleadings filed by the moving and non-moving parties, See

 Herman v. Stern, 213 A.2d 594 (Pa. 1965). The standard of review for this Motion is identical to

 that of a Demurrer; a Motion for Judgment on the Pleadings and a Demurrer may be sustained

 only if it is clear on the face of the pleading that the law will not provide or permit the recovery

 sought.     See Morgan v.. Mcl'hail, 672 A.2d. 1359 (Pa. Super, 1996). Thus, in order for the

 Motion to be granted, the moving party must be entitled to judgment as a matter of law. Id

           Defendant makes three arguments as to why his Motion should be granted. This Court

 agrees with all three arguments and will address each argument in tum.

           I. Defendant is entitled to Judgment on the Pleadings on Plaintiff's Breach of

 Contract Claim.

           Plaintiff alleges in Count I of his Fourth Complaint, a breach of contract claim.                  This

claim is based on a fee agreement between the Plaintiff and the Defendant for the Defendant's

legal representation.      More accurately, the claim relies on a breach of the standard of care all

attorneys owe to their client. However, general principles of law and the agreement between the

parties show that the Plaintiffs claim lacks merit and the Defendant is entitled to Judgment on

the Pleadings.



where the defendant is currently incarcerated was contacted and no such arrangements had been scheduled by the
Defendant to allow the video conferencing to take place. This Court also noted that other documents were received
from the Defendant prior to the two week deadline on November 18, 2015, so there does not appear to be a valid
reason for the Defendant's inability to timely notify the court.
         A breach of contract requires, "( 1) the existence of a contract, including its essential

  terms, (2) a breach of a duty imposed by the contract, and (3) resultant damages." CoreStates

  Bank, NA.   v.   Cutillo, 723 A.2d 1053, 1058 (Pa. Super. 1999).      With regard to attorney-client

 agreements, "au attorney who agrees for a fee to represent a client is by implication agreeing to

 provide that client with professional services consistent with those expected by the profession at

 large." Bailey v. Tucke!', 621 A.2d 108, 115 (Pa. 1993). Thus, a breach of contract claim may

 properly be premised "on an attorney's failure to fulfill his or her contractual duty to provide the

 agreed-upon legal services in a manner consistent with the profession at large." Gorski v. Smith,

 812 A.2d 683, 694 (Pa. Super. 2002). However, Plaintiff fails to show that Defendant failed to

 fulfill his duties in a manner consistent with the legal profession.

        Furthermore, the Plaintiff alleges in his Complaint that the Defendant gave promises and

 expectations to the Plaintiff regarding the sentence he would receive. However, the only written

 contract that existed between the Plaintiff and the Defendant is the fee agreement.         That fee

agreement provides: "Attorney offers no guarantee or promise to Client as to any outcome in the

above-captioned case or otherwise." In contractual claims, when parties deliberately reduce their

agreements to writing, "the law declares the writing to be not only the best, but the only evidence

of this agreement." Gianni v. Russel & Co., Inc., 126 A. 791, 792 (Pa. 1924). Thus, because the

fee agreement promises no particular outcome to the Plaintiff, and the fee agreement operates as

the only evidence for this Cami to consider, the Plaintiffs argument lacks merit.

       Moreover, the Plaintiff also argues that the Defendant breached his contractual duty to

him by coercing him to enter into a guilty plea instead of proceeding to trial as the Plaintiff

allegedly directed the Defendant to do. The Plaintiff bases this argument on the fee agreement,

which provides: "Attorney will perform the tasks reasonable, necessary and ordinary to prepare
  for the foregoing and will render Attorney's best professional skills in representing Client's

  interests." This language is not a specific contract provision, but rather, is a recitation of the

  standard of care all attorneys owe their clients.     Hence, when contract claims are based on

  violations of the standard of care owed by an attorney and not on a specific contract term, the

 courts routinely dismiss the claims. See, e.g., Saferstein v. Paul, Mardinly, Durham, James,

 Flandreau & Rodger, P.C., 1997 WL 102521 (E.D. Pa. 1997) aff'd sub 110111., Saferstein v. Paul,

  I 27 F.3d 1096 (3d Cir. 1997) (dismissing the claim and finding that while it is possible to bring a

 legal malpractice claim under a contract theory in Pennsylvania, "the plaintiff must point to

 specific contractual obligations that the defendant allegedly violated" in order to prevail).

         Based on the foregoing, this Cami finds that the Defendant is entitled to Judgment on the

 Pleadings on Count I of Plaintiffs Complaint.

        II. Defendant is entitled to Judgment on the Pleadings on Plaintiff's Breach of

Fiduciary Duty Claim.

        In Count II of the Plaintiff's   Complaint, he asserts a breach of fiduciary duty claim.

Plaintiff sets forth sixteen reasons in which he believed the Defendant committed a breach of his

fiduciary duty in representing the Plaintiff in his criminal proceedings. However, the essence of

Count II reads as a legal malpractice claim and not a breach of fiduciary duty claim. As such,

the Plaintiffs claim is baned by the doctrine of collateral estoppel.

        In any legal malpractice action, the doctrine of collateral estoppel is a potential defense.

See Alberici v. Tinari, 542 A.2d 127, 130 (Pa. Super. 1988). Specifically, "[a] client who has

unsuccessfully   raised the constitutional   claim of ineffective       assistance of counsel in the

underlying   criminal action is estopped from re-litigating      identical issues in a subsequent
 malpractice action against his defense attorney, Id.          In order for this doctrine to apply,

 Pennsylvania has four requirements:

         (1) the issue decided in the prior litigation was identical to the one presented in
         the later action; (2) there was a final judgment on the merits; (3) the party against
         whom the plea is asserted was a party or in privity with a party to the prior
         adjudication and (4) the party against whom it was asserted had a full and fair
         opportunity to litigate the issue in question in a prior action.

         Id. at l 32. More concisely put, the issue and party must be the same, the party must have

had a full opportunity to argue that issue, and the issue must have actually been decided. For the

reasons explained below, this Court finds that the doctrine of collateral estoppel properly applies

here.

         Expanding on the doctrine of collateral estoppel, the Supreme Cami of Pennsylvania

explained that in order to succeed on a legal malpractice claim against a criminal defense

attorney resulting from his representation,       the Plaintiff must establish the following five

elements:

        (1) The employment of the attorney;

        (2) Reckless or wanton disregard of the defendant's interest on the part of the attorney;

        (3) The attorney's culpable conduct was the proximate cause of an injury suffered by the

            defendant/plaintiff,   i.e., "but for" the attorney's   conduct, the defendant/plaintiff

            would have obtained an acquittal or a complete dismissal of the charges;

        (4) As a result of the injury, the criminal defendant/plaintiff suffered damages.

        (5) Moreover, a plaintiff will not prevail in an action in criminal malpractice unless and

            until he has pursued post-trial remedies and obtained relief which was dependent

            upon attorney error ...
 Bailey, 621 A.2d al 115. When these five elements are not met, specifically when the Plaintiff

 fails to obtain post-conviction     relief, the Plaintiff cannot succeed     on a claim for legal

 malpractice. See, e.g., Harrigan v. Rolle, 2014 WL 7146970, at *10 (D. Md. Dec. 12, 2014)

 ( explaining that in order for a Plaintiff to prevail in a claim of criminal legal malpractice, the

 Plaintiff must successfully obtain post-trial remedies).   The Plaintiff has received no post-trial

 remedies here.

         As explained above, the Plaintiff filed a PCRA Petition alleging ineffective assistance of

 counsel on June 2 7, 2012. This Petition was denied after a full hearing on the merits by the Trial

 Court on November 16, 2012. At that hearing, the Court heard all of the evidence and found that

 the claim had no merit. In fact, the Court noted that the Plaintiff himself had actually thanked

the Defendant for his representation in a handwritten letter shortly after the sentencing took

place. Nonetheless, the Plaintiff appealed to both the Superior Court and the Supreme Court, and

both Co mis denied relief. Thus, the Plaintiff's claim of ineffective assistance of counsel has been

fully heard and decided. Applying the doctrine of collateral estoppel here, this claim is based on

(I) the same issue; (2) there has been a final judgment on the merits; (3) the Plaintiff is the same;

and (4) the Plaintiff had a full and fair opportunity to litigate the issue in his PCRA Petition.

Likewise applying the five elements established by Bailey, at minimum the Plaintiff has failed to

meet the fifth element and show that he has obtained relief via post-trial remedies. Therefore, the

Plaintiff is collaterally estopped from bringing this action and any additional actions arising out

of the same cause of action against the Defendant.
         IH. Defeudanr's Motion to Dismiss is Granted Pursuant to Pennsylvania Rule of

 Civil Procedure § 233,1.

         The instant Opinion arises from the Plaintiffs Fourth Complaint against the Defendant.

 Each Complaint has been filed pro se, and this is the first to reach this level. This is not the first

 instance of a pro se litigant filing numerous claims against the same party. In order to protect

 Defendants from serial complaints filed by pro se Plaintiffs after the claims have been resolved,

 a new Rule of Civil Procedure has been enacted to prevent frivolous litigation. See Pa.R.C.P.

 § 233.1. The Rule provides:

         §233.1. Frivolous Litigation. Pro Se Plaintiff. Motion to Dismiss,

        (a) Upon the commencement of any action filed by a pro se plaintiff in the court of
        common pleas, a defendant may file a motion to dismiss the action on the basis that:

                ( 1) the pro se plaintiff is alleging the same or related claims which the pro se
                plaintiff raised in a prior action against the same or related defendants, and

                (2) these claims have already been resolved pursuant to a written settlement
                agreement or a court proceeding.

        (b) The court may stay the action while the motion is pending.

        (c) Upon granting the motion and dismissing the action, the court may bar the pro se
        plaintiff from pursuing additional pro se litigation against the same or related defendants
        raising the same or related claims without leave of court.

Id This Rule was promulgated by the Supreme Court of Pennsylvania in order to address the

increase in serial lawsuits of "dubious merit filed by pro se litigants disaffected by prior failures

to secure relief for injuries they perceived but could not substantiate." Gray, 53 A.3d at 835.

       Here, the Plaintiff has filed four separate civil complaints against the Defendant, all

essentially alleging ineffective assistance of counsel. Applying the rule to the facts at bar, first,

the Plaintiffs claim has not changed from his first PCRA filing to this Fourth Complaint.          In
 each, he alleges the Defendant failed to represent him adequately at his plea and sentencing

 hearings.   Second, this matter has already been addressed by the Courts in the Plaintiffs first

 PCRA Petition.     Because this issue has already been resolved, these continued complaints

 amount to frivolous litigation. Therefore, it is proper for this Court to dismiss this action and to

 bar the pro se Plaintiff from pursuing additional litigation against the Defendant arising out of

the same or related claims.

                                                  Holding

        Therefore, because the Plaintiff has failed to establish a valid breach of contract claim or

a valid breach of fiduciary claim, and because the Plaintiff has already been denied relief on his

ineffective assistance of counsel claim and is collaterally estopped from asserting that same

claim again, this Court GRANTS the Defendant's Motion for Judgment on the Pleadings as to

Count I and Count II in the Plaintiffs Complaint. Furthermore, this Cami GRANTS the

Defendant's Motion for Summary Judgment pursuant to Pa.R.C.P § 233.1 and bars the pro se

Plaintiff from asserting further claims against this Defendant arising out of the same or related

occurrences. For the foregoing reasons, this Court issues the following Order: